DETAILED ACTION
This Office Action is responsive to the 1/11/2022 Amendment (“Amendment”) and arguments and remarks (“Remarks”) traversing the 11/15/2021 Non-Final Rejection (“Non-Final Rejection”). The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment has been entered. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Rejection.
Drawings
	The objection to the drawings set forth in the Non-Final Rejection has been withdrawn in view of the amended drawing of Fig. 4 dated 1/11/2022. 
Specification
	The objection to the title set forth in the Non-Final Rejection has been withdrawn in view of the amended specification dated 1/11/2022. 
Response to Arguments
Applicant's arguments filed 1/11/2022 have been fully considered but they are not persuasive.
In the Non-Final Rejection, claims 1-3, 6-7, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20190081311 to Zeng et al. (Zeng).

Regarding the end plate, Applicant has argued that box body 72 of Zeng does not read on the claimed end plate because the end plate of the present invention refers to a separate panel that is part of the pack. Although Figs. 2 and 4 of the disclosure indicate that the end plate can be a separate panel (Remarks, page 9), claim 1 does not require that the end plate be a separate panel. Further, the instant specification lacks any special definitions that would require the end plate be a separate panel. The Examiner notes that the broadest reasonable interpretation of an end plate includes a planar structure that is located at the end of a plurality of batteries. The part of box body 72 of Zeng, as noted in annotated Fig. 4 of the Non-Final, meets this interpretation of an end plate, and is in the claimed location, thus reading on the claimed end plate. 
Regarding the connecting plate, Applicant has argued that seat body 12 of Zeng does not read on the claimed connecting plate because the connecting plate is not connected to the end plate as claimed. The Examiner notes that amended claim 1 does not require that the connecting plate is directly attached to the end plate. Claim 1 also does not require the use of any fasteners. Zeng discloses that seat body 12 is part of carrier tray 1 (Fig. 3, [0025]), which is attached to box body 72 (Fig. 1), part of which reads on the claimed end plate as asserted above. Therefore, seat body 12 is connected to the end plate and reads on the claimed connecting plate. Accordingly, the rejections under 35 U.S.C 102(a)(2) and 35 U.S.C 103 are maintained.  
Claim Rejections - 35 USC § 102
Claims 1-3, 6-7, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20190081311 to Zeng et al. (Zeng). 
	Regarding claim 1, Zeng discloses a battery module (Fig. 1, battery pack 7 [0086]), comprising a plurality of batteries arranged in a length direction (Fig. 1, batteries 71, [0086]); an end plate disposed at an end part of the plurality of batteries in the length direction (Fig. 1, box body 72, [0086]); a flexible printed circuit (FPC) (Fig. 1, flexible circuit piece 4, [0087]) comprising a main body portion located above a corresponding battery of the plurality of batteries in a height direction (Fig. 4, main body 41, [0087]) and electrically connected to the corresponding battery ([0087]); and a bent portion located on a lower side of the main body portion and extending from the main body portion (Fig. 4, [0087] connecting portion 421), and the bent portion fixedly connected to the end plate, and a connector fixedly connected to the bent portion and electrically connected to the FPC. Zeng discloses a connector 5 that is electrically connected to the FPC (Fig. 1, connector 5, [0087]). The connector disclosed by Zeng is connected to a seat body 12 (Fig. 4, seat body 12, [0087]) which is connected to a carrying tray 1 ([0086]). The carrying tray is connected to the end plate when the battery is assembled, so the battery pack disclosed by Zeng reads on the limitation of the bent portion being fixedly connected to the end plate. See annotated Figs. 1 and 4 of Zeng. 

    PNG
    media_image1.png
    757
    890
    media_image1.png
    Greyscale

Annotated Figure 1 of Zeng

    PNG
    media_image2.png
    732
    1035
    media_image2.png
    Greyscale

Annotated Figure 4 of Zeng
Regarding claim 2, Zeng discloses a connecting plate (Fig. 4, part of seat body 12, [0086]) connected to the end plate and the bent portion. See annotated Fig. 4 of Zeng. 
Regarding claim 3, Zeng discloses that the connector and a connecting plate (Fig. 4, part of seat body 12, [0086]) are located on opposite sides of the bent portion. See annotated Fig. 4 of Zeng.
	Regarding claim 6, Zeng discloses that the bent portion extends downwardly from a top of the end plate along an outer surface of the end plate in the height direction (Fig. 4, connecting portion 421, [0087]); the connecting plate is located between the 
	Regarding claim 7, Zeng discloses that the connecting plate comprises an exposed portion (Fig. 4, bottom of seat body 12) downwardly exceeding a bottom end of the bent portion, and the exposed portion is located on a lower side of the connector and is fixed to the outer surface of the end plate in the length direction. See annotated Fig. 4
Regarding claim 11, Zeng discloses that the connecting plate comprises an exposed portion exceeding both ends of the bent portion in the width direction, and the exposed portion is located on both sides of the connector in the width direction (Fig. 4, sides of seat body 12) and is fixed to the outer surface of the end plate in the length direction. See annotated Fig. 4 

Claim Rejections - 35 USC § 103
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng, as applied to at least claims 6-7 above, in view of US20200059020 to Hammerschmied et al. (Hammerschmied).
	Regarding claim 8, Zeng discloses that the connector is attached to the end plate via a latching mechanism (Figs. 7-8, latching structures 513, 126, [0088]). Zeng does not disclose a fastener fixing the exposed portion and the outer surface of the end 
	In the same field of endeavor, Hammerschmied discloses an analogous art of a battery module (abstract) that can have a flexible PCB ([0044]) connecting battery cells ([0046]). Hammerschmied further teaches a connector head 44 attached to a sealing plate 43 (Fig. 3, [0049]). Hammerschmied teaches that the sealing plate is screwed into the sidewall of the battery module (Fig. 4, [0054]). Hammerschmied additionally teaches metal clamps 41 for attaching the connector to the PCB ([0049]-[0050]), which provide the benefit of connecting the connector to the PCB without wires or soldering, reducing cost and improving stability ([0025]). 
	Therefore it would have been obvious, before the filing date of the claimed invention, to a person having ordinary skill in the art, to substitute the end plate and connector disclosed by Zeng for the sealing plate and connector disclosed by Hammerschmied, with the predictable result that such an arrangement would reduce the cost and improve the stability of the electrical connection. The court has held that the simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale B).
	The battery module of modified Zeng would read on the claim limitation of a third fastener fixing the exposed portion and the outer surface of the end plate because the placement of the screw taught by Hammerschmied would lie on the exposed portion of the connecting plate. See annotated Figs. 3-4 of Hammerschmied. 


    PNG
    media_image3.png
    708
    894
    media_image3.png
    Greyscale

Annotated Figure 3 of Hammerschmied

    PNG
    media_image4.png
    724
    957
    media_image4.png
    Greyscale

Annotated Figure 4 of Hammerschmied
Regarding claim 9, Zeng discloses that the connector is attached to the end plate via a latching mechanism (Figs. 7-8, latching structures 513, 126, [0088]). Zeng does not disclose a fastener on the upper side of the connector. Zeng does not disclose how the connector is connected to the flexible printed circuit.
	In the same field of endeavor, Hammerschmied discloses an analogous art of a battery module (abstract) that can have a flexible PCB ([0044]) connecting battery cells ([0046]). Hammerschmied further teaches a connector head 44 attached to a sealing plate 43 (Fig. 3, [0049]). Hammerschmied teaches that the sealing plate is screwed into the sidewall of the battery module (Fig. 4, [0054]). Hammerschmied additionally teaches 
	Therefore it would have been obvious, before the filing date of the claimed invention, to a person having ordinary skill in the art, to substitute the end plate and connector disclosed by Zeng for the sealing plate and connector disclosed by Hammerschmied, with the predictable result that such an arrangement would reduce the cost and improve the stability of the electrical connection. The court has held that the simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale B).
	The battery module of modified Zeng would read on the claim limitation of a fourth fastener located on an upper side of the connector, wherein the connecting plate, the outer surface of the end plate and the bent portion are fixed by the fourth fastener. See annotated Figs. 3-4 of Hammerschmied.  
Regarding claim 10, Zeng discloses that the connecting plate comprises an exposed portion (Fig. 4, bottom of seat body 12) downwardly exceeding a bottom end of the bent portion, and the exposed portion is located on a lower side of the connector and is fixed to the outer surface of the end plate in the length direction. Zeng discloses that the connector is attached to the end plate via a latching mechanism (Figs. 7-8, latching structures 513, 126, [0088]). Zeng does not disclose a fastener on the upper side of the connector. Zeng does not disclose how the connector is connected to the flexible printed circuit.

	Therefore it would have been obvious, before the filing date of the claimed invention, to a person having ordinary skill in the art, to substitute the end plate and connector disclosed by Zeng for the sealing plate and connector disclosed by Hammerschmied, with the predictable result that such an arrangement would reduce the cost and improve the stability of the electrical connection. The court has held that the simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale B).
	The battery module of modified Zeng would read on the claim limitations of a third fastener and a fourth fastener, wherein the exposed portion is fixed to the outer surface of the end plate in the length direction by the third fastener, and the fourth fastener is located on an upper side of the connector, and the connecting plate, the outer surface of the end plate, and the bent portion are fixed by the fourth fastener. See annotated Figs. 3-4 of Hammerschmied. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin K Eng whose telephone number is (571)272-1328. The examiner can normally be reached Monday to Friday: 11:00 AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on (571)-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/K.K.E./Examiner, Art Unit 1729 

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729